Citation Nr: 1726932	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  10-28 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety disorder, major depressive disorder, and/or schizoaffective disorder.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Tang, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1969 to August 1971.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

This matter was remanded for additional development in June 2015 and again in February 2016.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

While delay is regrettable, further development is required to ensure compliance with the Board's February 2016 remand directives.  See Stegall v. West, 11Vet. App. 268, 271 (1998).  

The February 2016 remand directed that VA treatment records from the Brooklyn, New York and San Juan VA medical centers were to be associated with the claims folder.  This was completed.  The remand also directed the RO to obtain any identified private treatment records for which authorization was received.  The RO sent the Veteran appropriate release forms, but he did not respond.  There has been substantial compliance with this remand directive.

The remand also instructed that the Veteran was to be afforded a VA examination to determine whether any current psychiatric disorder was related to military service and whether he has a PTSD diagnosis in accordance with 38 C.F.R. § 4.125 and if not, an explanation as to which criteria for a PTSD diagnosis are missing.  The examiner was also instructed to address specific evidence including a post-service VA psychiatric in-patient record from July 1973, a March 1984 psychiatric examination (which seemed to indicate that the Veteran's psychiatric treatment is related to "multiple life stressors" at various times of treatment rather than related to any injury or event during military service), and other VA/private treatment records as appropriate.  

The Veteran was afforded a VA examination in March 2016.  The psychiatrist opined that the Veteran did not have a current diagnosis of PTSD, or any other mental disorder, that conformed to DSM-5 criteria.  She did not explain which specific criteria for a PTSD diagnosis were missing.  The psychiatrist briefly discussed the Veteran's medical history and the July 1973 VA psychiatric in-patient treatment record with the Veteran, but did not elaborate on its significance, presumably because she found no mental disorder was present on examination.  This opinion is inadequate as the psychiatrist failed to comply with the actions specified in the February 2016 remand.

The examiner is advised that the Court has held that the current disability requirement for a service connection claim is satisfied if the claimant has a disability at the time the claim is filed or during the pendency of that claim.  See McClain v. Nicholson, 21 Vet. App. 319(2007).  The Court has also held that when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that must be addressed in determining whether a current disability existed at the time the claim was filed or during its pendency.  See Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  Thus, the requested opinions must be provided with respect to any psychiatric diagnosis that is present in the medical records since the Veteran filed his claim for service connection in June 2011, or immediately preceding the claim.

Accordingly, the case is REMANDED for the following actions:

1.  Return the file to the February 2016 VA examiner.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  A copy of this remand should also be reviewed by the examiner.  All necessary special studies or tests should be accomplished, as appropriate.  

Following review of the claims file and examination of the Veteran, the examiner should identify all psychiatric disorders found in the record since the Veteran filed his claim for service connection in June 2011, or immediately preceding the claim, including but not limited to, anxiety, major depressive, and/or schizoaffective disorders.

The examiner is to provide a thorough opinion with respect to each of the following:

a)  Specifically state whether the Veteran has a current diagnosis of PTSD under the DSM-IV or DSM-5 standards.  If the Veteran does not meet the criteria for PTSD, the examiner should explicitly note which criteria for diagnosis are missing; the examiner should also indicate whether any prior diagnoses of PTSD in the claims file were inappropriate or misdiagnoses, and explain that conclusion.

b)  If a PTSD diagnosis is appropriate, the examiner should opine whether it is at least as likely as not (50 percent or greater probability) that it had onset in service, or is otherwise related to service.  In doing so, the examiner must identify the underlying stressor(s) and specifically address whether they are related to a fear of hostile military or terrorist activity.

c)  For each psychiatric disorder other than PTSD, to specifically include anxiety, schizoaffective and major depressive disorders found in the claims file since the claim was filed in June 2011, the examiner should provide an opinion as to whether each disorder at least as likely as not (50 percent or greater probability) began in or is otherwise related to military service.  This opinion must be provided even if those disorders have since resolved.

A clear rationale must be provided for each opinion.  If the examiner is unable to provide a rationale for any opinion, then he or she must indicate why (e.g., additional evidence is needed, limits of medical knowledge, etc.).

In discussing the rationale, the Veteran's lay statements regarding events that occurred during service should be discussed.  The examiner should additionally address any evidence regarding onset and any evidence of continuity of symptomatology since discharge from military service.  

The examiner should also address the Veteran's service treatment records, the 1973 post- service VA psychiatric in patient records, and the March 1984 VA psychiatric examination and other pertinent VA/private treatment records in the claims file.  

2.  Upon completion of the above-requested development, the RO should review the requested medical opinion to ensure compliance with the directives of this remand, otherwise, implement corrective procedures.  After undertaking any other development deemed appropriate, readjudicate the issue on appeal.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




